Case: 20-30549     Document: 00515825102         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 16, 2021
                                  No. 20-30549
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk


   Reginald Williams,

                                                           Plaintiff—Appellant,

                                       versus

   Martin Marietta; Bossier City Ready Mix,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:18-CV-1144


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Reginald Williams appeals the district court’s grant of summary
   judgment to Martin Marietta Materials, Inc. (“Martin Marietta”) with
   respect to his Family Medical Leave Act (“FMLA”) retaliation claim. After
   careful review of the record, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30549      Document: 00515825102           Page: 2    Date Filed: 04/16/2021




                                     No. 20-30549


                                I. BACKGROUND
          The facts are straightforward.       Williams worked as a ready-mix
   concrete truck driver for Martin Marietta from 2014 until his termination in
   2017. He reported to Plant Manager Rick Wills, who in turn reported to
   District Manager Jack Brown.
          Martin Marietta uses an automated system for scheduling start times
   for its drivers. Before his shift, Williams would call the system to identify his
   scheduled start time. Upon arriving at the plant, he would “clock-in” by
   entering a unique code and scanning his fingerprint. If he arrived more than
   ten minutes late the computer would flag him as “tardy,” and if he failed to
   clock-in altogether the system would flag an unexcused absence. Wills used
   these computer records to tally attendance on a weekly basis.
          In June 2016, Martin Marietta implemented a new attendance policy,
   which Williams was aware of, setting guidelines for when employees would
   be warned, suspended, and terminated for “tardies” and unexcused
   absences. Under the policy, a driver with a disciplinary infraction could be
   fired immediately.
          Later that month, Martin Marietta suspended Williams for
   insubordination because he refused a dispatcher’s instructions to clock-out
   and go home.         The resulting write-up warned that “[a]ny further
   performance infractions will result in further disciplinary action, up to and
   including termination.” Between the time of his suspension and termination,
   Williams accumulated several tardies and two absences.
          In early February 2017, Williams requested FMLA paperwork
   because he anticipated needing leave to care for his dying father. Shortly
   thereafter, he received a Notice of Eligibility and Rights & Responsibilities
   stating that a certification had to be returned within 15 days of his receiving
   the letter. Williams advised Martin Marietta that he “wasn’t fixing to take it
   right then” and “just wanted to have it prepared.” A short time later, Martin




                                          2
Case: 20-30549     Document: 00515825102           Page: 3   Date Filed: 04/16/2021




                                    No. 20-30549


   Marietta notified Williams that he was being terminated for “tardies” and
   “absenteeism.” Williams disputed certain incidents and Martin Marietta
   rescinded the termination decision.
          On March 28, 2017, Williams notified Martina Marietta that he
   needed to begin his FMLA leave, and his request was verbally approved. He
   returned to work on April 10, 2017, after his father passed. Martin Marietta
   did not mark Williams tardy, absent, or otherwise penalize him during this
   period. Wills and Brown both expressed their condolences, Brown sent
   flowers to the funeral, and Williams agrees that “the folks at Martin Marietta
   were compassionate and thoughtful during [that] time.”          Additionally,
   Martin Marietta provided paid leave to Williams, which is not required under
   the FMLA.
          Approximately a month after Williams returned to work, Martin
   Marietta again informed Williams that he was being terminated. According
   to company records, Williams had accrued two unexcused absences and ten
   tardies between his suspension in June 2016 and his termination in May 2017.
   Brown, in consultation with Wills, based the decision on that record.
          After his termination, Williams persisted in contending that some of
   his tardies were incorrect. He alleged the errors arose from a systemic
   problem that required manual adjustment of the computer records in some
   instances.    The company Human Resources (“HR”) department
   independently reviewed the relevant time records, interviewed Williams
   multiple times, and ultimately removed three of the ten tardies.
   Nevertheless, Brown decided not to reverse his termination decision.
          Williams sued Martin Marietta for race discrimination and FMLA
   interference and retaliation. The district court granted summary judgment
   in favor of Martin Marietta on all claims. Williams timely appeals the
   dismissal of his FMLA retaliation claim.




                                         3
Case: 20-30549         Document: 00515825102              Page: 4       Date Filed: 04/16/2021




                                          No. 20-30549


                                     II. DISCUSSION
           We review a grant of summary judgment de novo, applying the same
   standard as the district court. Milton v. Tex. Dep't of Crim. Just., 707 F.3d
   570, 572 (5th Cir. 2013). Summary judgment is warranted if “the pleadings,
   the discovery and disclosure materials on file, and any affidavits show that
   there is no genuine issue as to any material fact and that the movant is entitled
   to judgment as a matter of law.” Depree v. Saunders, 588 F.3d 282, 286 (5th
   Cir. 2009) (internal citations omitted); see FED. R. CIV. P. 56. The court
   views all facts and evidence in the light most favorable to the non-movant.
   Johnson v. Diversicare Afton Oaks, LLC, 597 F.3d 673, 675 (5th Cir. 2010).
           We analyze FMLA retaliation claims under the familiar McDonnell
   Douglas burden-shifting framework. 1 Tatum v. S. Co. Serv., Inc., 930 F.3d
   709, 713 (5th Cir. 2019); see McDonnell Douglas Corp. v. Green, 411 U.S. 792,
   802–04, 93 S. Ct. 1817, 1824–25 (1973). This case turns on step three of that
   framework: Whether Martin Marietta’s non-retaliatory reason for the firing
   was pretextual. 2           To show that Martin Marietta’s “proffered
   nondiscriminatory reason is mere pretext, [Williams] must show that [Martin
   Marietta’s] explanation is false or ‘unworthy of credence.’” DeVoss v. Sw.
   Airlines Co., 903 F.3d 487, 492 (5th Cir. 2018) (quoting Reeves v. Sanderson


           1
             First, the plaintiff must show “a prima facie case of interference or retaliation.”
   Tatum, 930 F.3d at 713. Then, “the burden shifts to the employer to articulate a legitimate,
   nondiscriminatory reason for the adverse employment action.” Id. (citation and quotation
   omitted). Finally, “the burden shifts back to the employee to show by a preponderance of
   the evidence that the employer’s articulated reason is a pretext for discrimination.” Id.
   (citation and quotation omitted).
           2
             The first two McDonnell Douglas steps are satisfied. Martin Marietta does not
   challenge the district court’s finding that Williams engaged in protected FMLA activity or
   that a fact issue exists as to the cause of his firing by its temporal proximity to his FMLA
   leave. Williams presented a prima facie case. At step two, Williams does not challenge that
   the company relies on its warning to him and his subsequent tardies and unexcused
   absences as its legitimate, non-discriminatory reason to terminate him.




                                                4
Case: 20-30549        Document: 00515825102              Page: 5       Date Filed: 04/16/2021




                                         No. 20-30549


   Plumbing Prod., Inc., 530 U.S. 133, 147, 120 S. Ct. 2097, 2108 (2000)).
   Williams “cannot establish pretext solely by relying on [his] subjective belief
   that unlawful conduct occurred.” Id. (citing Price v. Marathon Cheese Corp.,
   119 F.3d 330, 337 (5th Cir. 1997)).
           Williams makes two arguments in this appeal. First, he contends that
   the district court “failed to view the evidence in the light most favorable to
   the non-moving party.” Second, he challenges the “honest belief” doctrine
   and argues that the district court “made impermissible assessments of
   credibility.” 3 Because the bulk of his brief challenges the employer’s honest
   belief in its grounds for decision, we start with that contention.
           A.      Honest Belief Doctrine
           Williams seems to argue that any assessment of the “honesty” of an
   employer’s       “beliefs”       necessarily      “requires       making       credibility
   determinations that should be left to the jury.” The upshot of his argument
   is that summary judgment would almost always be denied when pretext is at
   issue at step three of the McDonnell Douglas framework. Williams invokes
   Reeves for support, contending that “the Supreme Court has expressed
   serious doubt whether summary judgment is ever appropriate in an
   employment discrimination matter involving nebulous questions of intent
   and reasonableness of conduct.” In so doing, Williams misreads Reeves and
   misapplies the facts of this case.


           3
             Notably, the district court never used the phrase “honest belief” in its decision.
   Rather, the court relied on an array of evidence to support its conclusion that Williams did
   not show pretext, including: (1) attendance records, (2) the absence of disparaging
   comments or previously positive reviews, (3) prior reversal of termination,
   (4) investigation and correction of erroneous time entries, and (5) Martin Marietta’s
   progressive discipline policy. The court also relied on this court’s decisions holding that
   even an employer’s incorrect belief about an employee’s inadequate performance may be
   a legitimate, nondiscriminatory basis for its actions. See Little v. Republic Refining Co.,
   924 F.2d 93, 97 (5th Cir. 1991) (making this point).




                                                5
Case: 20-30549      Document: 00515825102           Page: 6    Date Filed: 04/16/2021




                                     No. 20-30549


          Reeves unambiguously recognizes that summary judgment can be
   appropriate in discrimination cases, even when the decision involves an
   inquiry into an employer’s reasoning. See Reeves, 530 U.S. at 148, 120 S. Ct.
   at 2109 (“[A]n employer would be entitled to judgment as a matter of law if
   the record conclusively revealed some other, nondiscriminatory reason for
   the employer's decision, or if the plaintiff created only a weak issue of fact as
   to whether the employer’s reason was untrue and there was abundant and
   uncontroverted independent evidence that no discrimination had occurred.”
   (citation omitted)). Reeves lists relevant factors to consider that include “the
   strength of the plaintiff's prima facie case, the probative value of the proof
   that the employer's explanation is false, and any other evidence that supports
   the employer's case and that properly may be considered on a motion for
   judgment as a matter of law.” Id. at 148–49, 120 S. Ct. at 2109.
          As explained below, summary judgment for Martin Marietta is
   appropriate under these factors. And, unsurprisingly, this court has affirmed
   grants of summary judgment under analogous circumstances. See, e.g.,
   Tatum, 930 F.3d at 714–15 (affirming summary judgment on an FMLA
   interference and retaliation claim, and concluding the employer’s reason for
   termination was not pretextual where the plaintiff had already been issued a
   disciplinary warning, “his conduct [over the years] was unacceptable,” and
   the company “had a good-faith reason for firing [him]”); DeVoss, 903 F.3d
   at 492 (affirming summary judgment on an FMLA interference claim after
   concluding that the plaintiff’s reference “to several alleged procedural
   irregularities” failed to show the company’s “proffered reason of dishonesty
   [was] merely pretextual”).
          B.     Summary Judgment Evidence.
          The combination of Williams’s suspension and subsequent
   attendance infractions make a strong showing that Martin Marietta had
   legitimate, non-discriminatory bases to terminate him. Thus, Williams must



                                          6
Case: 20-30549         Document: 00515825102                Page: 7        Date Filed: 04/16/2021




                                            No. 20-30549


   show these reasons were pretextual or unworthy of credence. Williams
   attempts to do so by relying on the temporal proximity between his
   termination and FMLA leave, and Brown’s decision not to reverse his
   termination even “after the post-FMLA leave tardies were withdrawn.”
           This court has been clear: “Temporal proximity gets [a plaintiff]
   through his prima facie case but does not, on its own, establish that the
   company’s stated explanation for [his] firing was mere pretext.” 4 Garcia v.
   Pro. Cont. Serv., Inc., 938 F.3d 236, 243 (5th Cir. 2019) (citation omitted).
   This is because “the pretext stage . . . requires a showing of but-for causation,
   which requires more than mere temporal proximity.” Id. at 243–44 (citations
   omitted). Williams’s reliance on temporal proximity alone does not show
   pretext.
           Nor does Brown’s failure to reverse Williams’s termination decision
   after HR removed three tardies support a genuine fact issue as to pretext. At
   the time of termination, Martin Marietta delineated the attendance
   infractions that precipitated its decision. 5 The company further identified



           4
              See also United States ex rel King v. Solvay Pharm., Inc., 871 F.3d 318, 334 (5th Cir.
   2017) (concluding at summary judgment that “evidence of both being terminated at least
   three-and-a-half months after making their complaints and positive performance reviews
   prior to their terminations does not create a fact issue as to pretext” in a False Claims Act
   case); Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 807–08 (5th Cir. 2007)
   (concluding that this court’s precedent “lends no support whatsoever” to the plaintiff’s
   argument in a Title VII retaliation case that “summary judgment is simply inappropriate in
   retaliation cases where the adverse employment decision follows closely on the heels of the
   plaintiff's complaint of discrimination,” and instead “affirmatively reject[ed] the notion
   that temporal proximity standing alone can be sufficient proof of but for causation”).
           5
             The description of the incidents leading to termination in the relevant incident
   report speaks for itself: “You have called in stating you would not be at work on 2 different
   occasions . . . . In addition, you have been late on 10 different occasions. On January 22nd
   2017 Rick Wills and myself spoke with you and advised you that you needed to focus on
   being on time . . . . Unfortunately, we have no other choice but to move forward with
   termination.”




                                                  7
Case: 20-30549       Document: 00515825102            Page: 8     Date Filed: 04/16/2021




                                      No. 20-30549


   previous attempts to correct Williams’s performance problems. 6 Williams
   does not dispute the fact that at the time of his termination the computer
   system indicated ten tardies, including two post-dating his FMLA leave.
   That Martin Marietta interviewed Williams multiple times after termination,
   extensively reviewed his attendance records, and decided to remove three
   tardies demonstrates, if anything, its good faith. And the fact that Brown
   chose not to reverse his decision, in the face of Williams’s long history of
   attendance issues, does not raise an inference of pretext.
          Not only does Williams fail to demonstrate pretext, but the record
   evidence    supports     the   opposite       inference—that    Martin     Marietta
   wholeheartedly condoned Williams’s FMLA leave. Williams acknowledges
   the company’s actions. The company provided Williams with paid leave
   when it was not required to do so. Wills and Brown expressed their
   condolences to Williams, and Brown sent flowers to the funeral. Completely
   absent from the record is any indication that anyone in the company
   disapproved of Williams’s leave request.
          Further, Williams’s efforts to provide evidence of pretext completely
   failed. For example, he alleges in his complaint that two other employees had
   “significantly worse” attendance records but “had not taken FMLA leave”
   and were not terminated.         But the record evidence demonstrated the
   opposite: neither individual had any suspensions, and each had far fewer
   absences and tardies than Williams.
          Additionally, Williams argued before the district court that Martin
   Marietta failed to follow its “own progressive discipline policy.” But, as the


          6
             The relevant incident report further identified prior attempts to correct
   performance issues as follows: “You have signed the attendance policy and received a
   copy. As well, you have been suspended for refusing to come in and work nights on
   6/23/16. You were informed that any more performance violations would lead to
   termination, and that this record is reflected over the previous 12 months.” ROA.164.




                                             8
Case: 20-30549      Document: 00515825102          Page: 9   Date Filed: 04/16/2021




                                    No. 20-30549


   district court observed, Williams already had a disciplinary action on file and
   was thereby warned that further infractions could result in termination, as
   was consistent with company policy. On appeal, Williams argues simply that
   the progressive disciplinary policy “allows for the exercise of discretion” and
   is consequently a question for the jury, a contention we have already rejected.
          In short, we agree with the district court that “Williams is left with
   only the temporal proximity” argument to show pretext. That is not enough.
   The paucity of evidence supporting Williams’s claim decides this case.
                               III. CONCLUSION
          For these reasons, we AFFIRM the judgment.




                                         9